Exhibit 10.321

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

EXCLUSIVE PATENT LICENSE AGREEMENT

This EXCLUSIVE PATENT LICENSE AGREEMENT (the “Agreement”), effective as of this
18th day of June, 2009 (the “Effective Date”), is entered into by and between
Glycomed, Inc., a California corporation and a wholly owned subsidiary of Ligand
Pharmaceuticals Incorporated (“Glycomed”), and ParinGenix, Inc., a Delaware
corporation (“ParinGenix”).

WHEREAS, Glycomed is the owner of the Patent Rights (as defined below) and
desires that the Patent Rights be used for the clinical development and
subsequent commercialization of Licensed Products (as defined below) for the
treatment and/or prevention of human disease.

WHEREAS, ParinGenix desires to acquire an exclusive license to the Patent Rights
in the Field (as defined below) for such purposes.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Definitions. Terms defined in this Section 1, and parenthetically defined
elsewhere in this Agreement, will throughout this Agreement have the meaning
here or there provided. Defined terms may be used in the singular or in the
plural, as sense requires.

1.1 “Affiliate” means any corporation or other business entity that controls, is
controlled by or is under common control with ParinGenix. “Controls,” “control”
or “controlled” as used in this paragraph means direct or indirect ownership of
more than fifty percent (50%) of the voting stock of such corporation, or more
than a fifty percent (50%) interest, direct or indirect, in the decision-making
authority of such other business entity.

1.2 “Calendar Quarter” means each respective period of three (3) consecutive
months ending on March 31, June 30, September 30 and December 31.

1.3 “FDA” means the United States Food and Drug Administration, or any successor
agency thereto having the administrative authority to regulate the marketing of
human pharmaceutical products or biological therapeutic products, delivery
systems and devices in the Territory.

1.4 “Field” means the use of Licensed Products for the treatment and prevention
of human disease.

1.5 “First Commercial Sale” means the initial sale or transfer by or on behalf
of ParinGenix, its Affiliates, or Sublicensees of a Licensed Product to a third
party.

1.6 “Fiscal Year” means the twelve consecutive months commencing on January 1
and ending December 31.

 

1 of 19



--------------------------------------------------------------------------------

1.7 “Know-How” means all inventions, discoveries, trade secrets, information,
experience, data, formulas, procedures and results, including physical,
chemical, biological, toxicological, pharmacological and clinical data, dosage
regimens, control assays and product specifications, but excluding any Patent
Rights, that (a) is possessed as of the Effective Date by Glycomed, (b) is owned
or Controlled by Glycomed as of the Effective Date, and (c) is necessary or
useful in the use, development, design, registration, or sale of a Licensed
Product.

1.8 “License” means the licenses granted by Glycomed to ParinGenix pursuant to
Section 2.1 below.

1.9 “Licensed Product” means any pharmaceutical product that, but for the
License, would infringe the Patent Rights, including, without limitation, in
each case all formulations and modes of administration thereof. The Parties
agree, for purposes of this Agreement only, that PGX-100 and ODSH are Licensed
Products.

1.10 “NDA” means a New Drug Application (as more fully defined in 21 C.F.R.
314.5 et seq.) and all amendments and supplements thereto filed with the FDA, or
the equivalent application filed with any equivalent agency or governmental
authority outside the United States of America (including any supra-national
agency such as in the European Union), including all documents, data, and other
information concerning a pharmaceutical product which are necessary for gaining
regulatory approval to market and sell such pharmaceutical product.

1.11 “Net Sales” means the aggregate gross sales of Licensed Products to
unaffiliated third parties in the Territory by ParinGenix and its Affiliates,
less amounts attributable to the Licensed Products, ParinGenix or its Affiliates
determined to deduct and recognized in their respective financial statements in
accordance with GAAP (or comparable financial standards) and with ParinGenix’
and its Affiliates’ standard accounting principles consistent with GAAP (or
comparable financial standards), including, but not limited to the following:
(i) trade discounts, credits or allowances, including slotting allowances and
retroactive price adjustment (i.e. shelf-stock adjustments); (ii) credits or
allowances additionally granted upon returns, rejections or recalls;
(iii) freight, shipping and insurance charges; (iv) taxes, duties or other
governmental tariffs (other than income taxes); and (v) trade rebates,
chargebacks, managed care rebates and government mandated rebates. In the case
of a sale or a transfer to an Affiliate or Sublicensee, the Net Sales amount of
such sale or transfer shall not be deemed a “sale of Licensed Product in the
Territory” subject to the Net Sales computation unless such Affiliate or
Sublicensee is the end user consumer of the Licensed Product in which case such
sale would be deemed a “sale of Licensed Product in the Territory” subject to
the Net Sales computation.

1.12 “Patent Rights” means the United States letters patent as indicated in
Attachment A, including without limitation, any divisions, continuations,
continuations-in-part, reissues, re-examinations, renewals, substitutions,
extensions, provisionals, inventor’s certificates or supplementary protection
certificates of such patent or patent applications and all foreign patents which
are directed to the subject matter specifically described in the United States
patents listed in Attachment A.

1.13 “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country located within the Territory basis, the period of time
commencing on the First

 

2 of 19



--------------------------------------------------------------------------------

Commercial Sale in such country and ending upon the later of (a) five (5) years
after the date of First Commercial Sale of such Licensed Product in such
country, or (b) five (5) years after the expiration of the last to expire of an
issued patent under the Patent Rights claiming the manufacture, use or sale of
such Licensed Product in such country.

1.14 “Sublicense” means the present, future or contingent transfer of any
license, right, option, first right to negotiate or other right granted for
PGX-100 or ODSH; or otherwise granted under the Patent Rights or Know-How, in
whole or in part; provided, however, that Sublicensing shall not include any
transfer or sale of all or substantially all of the assets of ParinGenix where
as part of such transaction ParinGenix transfers the License to a third party
and the third party agrees to assume and be bound by all of ParinGenix’
obligations under this Agreement.

1.15 “Sublicensee” means a party that is granted a Sublicense.

1.16 “Sublicensing Revenue” means the revenue ParinGenix or its Affiliates
receives from Sublicensees as a royalty payment from the “net sales” (as defined
in the Sublicense agreement) of a Licensed Product made in the Territory during
the Royalty Term for such Licensed Product.

1.17 “Territory” means the United States of America and each other country in
which (a) Glycomed notifies ParinGenix in writing that Patent Rights have
issued, and (b) ParinGenix, within thirty (30) days after its receipt of such
notice, accepts in writing as an additional country in the “Territory.”

2. License Grant; Know-How.

2.1 License. Subject to ParinGenix’ compliance with Articles 6 (License Issue
Fee and Royalties) and 7 (Payments; Records; Audits), and subject to the other
terms and conditions of this Agreement, Glycomed hereby grants to ParinGenix,
and ParinGenix accepts, (a) an exclusive, royalty-bearing license, with the
right to Sublicense, under the Patent Rights to import, make, have made, use,
promote the use, and sell Licensed Products in the Field in the Territory, and
(b) a non-exclusive, royalty-bearing license, with the right to Sublicense,
under the Know-How to import, make, have made, use, promote the use, and sell
Licensed Products in the Field and in the Territory. In the event Glycomed is
the owner of other patents involving desulfated heparin that are not included in
the Patent Rights, Glycomed hereby covenants to never sue ParinGenix for patent
infringement or any related claim or cause of action arising out of or relating
to such patents.

2.2 Know-How And Other Documentation. Upon the written request of ParinGenix,
Glycomed shall use commercially reasonable efforts to assemble and transfer to
ParinGenix such of the readily available Know-How as it is able without
incurring undue expense or without undue effort. Glycomed shall also use
commercially reasonable efforts to assemble and transfer to ParinGenix any lab
notebooks and other documentation relating to the Patent Rights (collectively,
“Documentation”) in its possession as it is able without incurring undue expense
or without undue effort.

3. Sublicensing.

 

3 of 19



--------------------------------------------------------------------------------

3.1 Right to Grant Sublicenses. During the term of this Agreement, ParinGenix
will have the right to grant Sublicenses to Patent Rights and the Know-How in
the Field and for the Territory.

3.2 ParinGenix Remains Responsible. ParinGenix is responsible for the actions or
omissions of its Sublicensees and must not grant any rights that are
inconsistent with the rights granted to and obligations of ParinGenix hereunder.
Any act or omission of a Sublicensee that would be a breach of this Agreement if
performed by ParinGenix will be deemed to be a breach by ParinGenix of this
Agreement.

3.3 Required Sections. Each Sublicense granted by ParinGenix must provide that
the obligations to Glycomed of Paragraphs 7.3 (Audits), and 18.5 (Insurance),
and Articles 4 (Confidentiality Obligations), 11 (Patent Marking), 12 (Patent
Matters), 14 (Indemnification), and 17 (Publicity) of this Agreement be binding
upon the Sublicensee as if it were a party to this Agreement. ParinGenix will
attach copies of these Paragraphs and Articles to all Sublicenses.

3.4 Sublicensing Revenue. ParinGenix shall ensure that all Sublicensing Revenue
received by ParinGenix or its Affiliates shall only be in cash. ParinGenix shall
provide Glycomed with a copy of each executed Sublicense within thirty (30) days
of the date of execution of such Sublicense.

4. Confidentiality.

4.1 Confidentiality Obligations.

(a) Each party shall, at all times during the term of this Agreement and for a
ten (10) year period following termination or expiration hereof, keep, and shall
ensure that its officers, directors, employees, and agents keep, completely
confidential and shall not publish or otherwise disclose and shall not use,
directly or indirectly, for any purpose, any Confidential Information furnished
to it by the other party, except to the extent such disclosure or use is
expressly permitted by the terms of this Agreement or is reasonably necessary
for the performance of this Agreement.

(b) Glycomed recognizes that by reason of ParinGenix’ status as an exclusive
licensee of the Patent Rights in the Field, ParinGenix has an interest in
Glycomed’s maintaining in confidence any information of Glycomed relating to the
terms of this Agreement or the Licensed Product, except to the extent that
disclosure or use is expressly permitted by the terms of this Agreement or is
reasonably necessary for the performance of this Agreement.

4.2 Permitted Disclosures. Each party may disclose Confidential Information to
the extent that such disclosure is:

(a) Made in response to a valid order of a court of competent jurisdiction or
other governmental body of a country or any political subdivision thereof of
competent jurisdiction; provided, however, that the receiving party, if not
legally prohibited, shall first have given notice to the disclosing party and
given the disclosing party a reasonable opportunity to quash such order and to
obtain a protective order requiring that the Confidential Information and/or
documents that are the subject of such order be held in confidence by such court
or

 

4 of 19



--------------------------------------------------------------------------------

agency or, if disclosed, be used only for the purposes for which the order was
issued; and provided further that if a disclosure order is not quashed or a
protective order is not obtained, the Confidential Information disclosed in
response to such court or governmental order shall be limited to that
information which is legally required to be disclosed in such response to such
court or governmental order;

(b) Otherwise required by law, in the opinion of legal counsel to the receiving
party;

(c) Made by the receiving party to (i) the regulatory authorities as required in
connection with applications for regulatory approvals for the Licensed Product;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information or (ii) the United States Patent and
Trademark Office or any equivalent agency or governmental authority outside the
United States of America in connection with any filing, prosecution, divisions,
continuations, continuations-in-part, reissues, re-examinations, renewals,
substitutions, extensions or provisionals involving any patent application or
issued patent;

(d) Made by the receiving party to third parties as may be necessary in
connection with the development and commercialization of the Licensed Product as
contemplated by this Agreement, including, without limitation, Sublicensing;
provided, however, that the receiving party in question shall in each case
obtain from the proposed third party recipient a written confidentiality
undertaking containing confidentiality obligations no less onerous than those
set forth in this Article 4; or

(e) Made by the receiving party to third parties regarding disclosure of the
existence and terms of this Agreement under obligations of confidentiality
(i) to agents, advisors, lenders and investors, and (ii) to potential agents,
advisors, lenders, purchasers (in mergers and acquisitions and/or licensing
transactions), investors and other business partners, in connection with such
Party’s activities hereunder, in connection with such Party’s financing
activities or if in the process of a mergers and acquisitions and/or licensing
transaction, but only to the extent required for such activities.

4.3 Definition; Exclusions; Return of Confidential Information.

(a) “Confidential Information” means (i) where Glycomed is the receiving party,
any information relating to the terms of this Agreement or the Licensed Product,
and the business affairs and other activities of ParinGenix or its Affiliates,
and (ii) where ParinGenix is the receiving party, any information relating to
the terms of this Agreement or the Licensed Product, and the business affairs
and other activities of Glycomed or its Affiliates.

(b) Notwithstanding the foregoing, Confidential Information shall not include
any information that:

(i) at the time of disclosure is or later comes into public domain through no
fault of receiving party;

 

5 of 19



--------------------------------------------------------------------------------

(ii) can be demonstrated by documentation or other competent proof to have been
in the receiving party’s possession prior to disclosure by the disclosing party;

(iii) is subsequently received by the receiving party from a third party who is
not bound by any obligation of confidentiality with respect to said information;
or

(iv) that is independently developed by or for the receiving party without
reference to the disclosing party’s Confidential Information.

(c) Upon termination of this Agreement, the parties, their Affiliates and
Sublicensees shall return all Confidential Information transferred under this
Agreement; provided, however, that each party shall be permitted to retain one
complete set of the Confidential Information for archival purposes to monitor
compliance with this Section.

5. Diligence.

5.1 Commercially Reasonable Efforts. ParinGenix, during the term of this
Agreement, will utilize its Commercially Reasonable Efforts, in proceeding with
the development, manufacture and sale of Licensed Products in the Territory.
“Commercially Reasonable Efforts” for the purposes of this Article, means the
efforts and resources which would be used (including without limitation the
promptness in which such efforts and resources would be applied) by a party
consistent with its normal business practices, which in no event shall be less
than the level of efforts and resources standard in the pharmaceutical industry
for a company similar in size and scope to such party, with respect to a product
or potential product at a similar stage in its development or product life
taking into account efficacy, safety, pre-clinical and clinical results or the
lack thereof, commercial value, regulatory issues factors, standard product
planning, the competitiveness of alternative products of third parties that are
in the marketplace, and the patent and other proprietary position of such
product, and other market factors. The efforts of a Sublicensee will be
considered the efforts of ParinGenix for purposes of determining whether
Commercially Reasonable Efforts have been met. In determining Commercially
Reasonable Efforts with respect to a particular Licensed Product, ParinGenix or
its sublicensees may in all circumstances exercise reasonable and prudent
business judgment and sound fiscal management in meeting their diligence and
other obligations hereunder.

5.2 Additional Diligence Obligations. In addition to the obligations set forth
in Section 5.1 above, ParinGenix, or a Sublicensee, shall have a First
Commercial Sale of a Licensed Product in the Territory no later than the earlier
of: (a) June 30, 2015, or (b) two years after notification of approval from the
FDA with respect to the first Licensed Product to be so approved.

5.3 Termination for Failure to Comply with Diligence. If ParinGenix fails to
adhere to the diligence obligations set forth in this Article 5 (Diligence)
Glycomed may terminate the Agreement; provided however, that ParinGenix may
extend the date required for a First Commercial Sale for one year, and
thereafter on a year-by-year basis, with the payment of fifty thousand dollars
($50,000) for each annual extension period prior to the expiration of the then
current diligence period.

 

6 of 19



--------------------------------------------------------------------------------

6. License Issue Fee and Royalties.

6.1 License Issue Fee. As partial consideration for the rights conveyed by
Glycomed under this Agreement, ParinGenix shall pay to Glycomed a one-time,
non-refundable, non-creditable license issue fee of Three Hundred Fifty Thousand
Dollars ($350,000), due and payable in full on the Effective Date.

6.2 Royalties. ParinGenix and its Affiliates shall pay Glycomed royalties on Net
Sales of Licensed Products on a Licensed Product by Licensed Product and country
by country located in the Territory basis at the rate of three percent (3.0%).
The payments specified in this Section 6.2 (collectively, “Royalty Payments”)
shall be payable only for the period equal to the Royalty Term for such Licensed
Product.

6.3 Sublicensing Revenue. ParinGenix and its Affiliates shall pay Glycomed one
hundred percent (100%) of the Sublicensing Revenue received by ParinGenix and
its Affiliates from a Sublicensee if the royalty received by ParinGenix or its
Affiliates on “net sales” of any Licensed Product made by such Sublicensee is
three percent (3%) or less. In the event the royalty received by ParinGenix or
its Affiliates from a Sublicensee on “net sales” of any Licensed Product made by
such Sublicensee is greater than three percent (3%), ParinGenix and its
Affiliates shall pay Glycomed the amount of the Sublicensing Revenue
representing three percent (3%) of “net sales” and ParinGenix or its affiliates
shall retain the difference.

6.4 Taxes. The parties agree to cooperate with one another and use reasonable
efforts to avoid or reduce obligations for any and all income or other taxes
required by Applicable Law to be withheld or deducted from any of the royalty
and other payments made by or on behalf of a party hereunder (“Withholding
Taxes”). The applicable paying party under this Agreement (the “Paying Party”)
shall, if required by applicable law, deduct from any amounts that it is
required to pay to the recipient party hereunder (the “Recipient Party”) an
amount equal to such Withholding Taxes, provided that the Paying Party shall
give the Recipient Party reasonable notice prior to paying any such Withholding
Taxes. Such Withholding Taxes shall be paid to the proper taxing authority for
the Recipient Party’s account and evidence of such payment shall be secured and
sent to recipient within one (1) month of such payment. The Paying Party shall,
at the Recipient Party’s cost and expense, do all such lawful acts and things
and sign all such lawful deeds and documents as the Recipient Party may
reasonably request to enable the Paying Party to take advantage of any
applicable legal provision or any double taxation treaties with the goal of
paying the sums due to the Recipient Party hereunder without withholding or
deducting any Withholding Taxes. For the sake of clarity, in no event shall the
Paying Party be required to pay any additional amounts, whether in the nature of
a “gross up” payment or otherwise, to the Recipient Party on account of such
Withholding Taxes.

6.5 No Multiple Royalties. No multiple royalties will be payable to Glycomed
because any Licensed Product or its manufacture, use, or sale are or will be
covered by more than one patent application or issued patent included as part of
Patent Rights.

6.6 Patent Rights Invalidity. Notwithstanding anything to the contrary contained
herein, if any patent or any claim thereof included within the Patent Rights
shall be found invalid by a court of competent jurisdiction, ParinGenix’
obligation to pay Glycomed royalties based on

 

7 of 19



--------------------------------------------------------------------------------

such patent or claim or any claim patentably indistinct therefrom shall cease as
of the date of such decision. ParinGenix shall not, however, be relieved from
paying Glycomed any royalties, fees, expenses, or other liabilities that accrued
prior to the date of such decision or that are based on any of Glycomed’s Patent
Rights not the subject of such decision. In the event that the patent office in
the country or region where a specific patent application has been filed issues
a final rejection, of any patent or patent application or claim thereof included
within the Patent Rights, ParinGenix’ obligation to pay Glycomed royalties based
on such patent or claim or any claim patentably indistinct there from shall
cease as of the date of such decision, unless and until after such rejection is
rescinded or reversed and such patent or claims are allowed. ParinGenix shall
not, however, be relieved from paying Glycomed any royalties, fees, expenses, or
other liabilities that accrued prior to the date of such rejection or that are
based on any of Glycomed’s Patent Rights not the subject of such rejection.

7. Payment; Records; Audits.

7.1 Payment; Reports. Royalty and Sublicensing Revenue payments shall be
calculated and reported for each Calendar Quarter. Reports shall be provided for
each Calendar Quarter whether or not a payment is due for such reporting period.
All payments due to Glycomed as a result of Net Sales by ParinGenix or its
Affiliates under this Agreement shall be paid within forty five (45) days of the
end of each Calendar Quarter (other than the Calendar Quarter ended December 31,
which shall be ninety (90) days), unless otherwise specifically provided herein.
All payments due to Glycomed as a result of Sublicensing Revenue received by
ParinGenix or its Affiliates under this Agreement shall be paid within sixty
(60) days of the end of each Calendar Quarter (other than the Calendar Quarter
ended December 31, which shall be ninety (90) days), unless otherwise
specifically provided herein. Each payment shall be accompanied by a report of
Net Sales of Licensed Products by ParinGenix and its Affiliates and Sublicensing
Revenue received by ParinGenix and its Affiliates each in sufficient detail to
permit confirmation of the accuracy of the payment made, including, without
limitation and on a country-by-country basis, the number of Licensed Products
sold, the gross sales and Net Sales of such Licensed Products, the amount of
Sublicensing Revenue received, the royalty payments payable, the method used to
calculate the royalty payments, and the exchange rates used. ParinGenix shall
keep, and shall cause its Affiliates and Sublicensees to keep, complete and
accurate records pertaining to the sale or other disposition of Licensed
Products in sufficient detail to permit Glycomed to confirm the accuracy of all
payments due hereunder.

7.2 Manner and Place of Payment. All payments hereunder shall be payable in U.S.
dollars by wire transfer in immediately available funds to a bank and account
designated in writing by Glycomed, unless otherwise specified in writing by
Glycomed.

7.3 Audits. For two (2) years after the period of each report required by this
Article, ParinGenix and its Affiliates shall keep (and shall use commercially
reasonable efforts to cause its Sublicensees to keep) complete and accurate
records pertaining to the sale or other disposition of Licensed Products and the
receipt of Sublicensing Revenue in sufficient detail to permit Glycomed to
confirm the accuracy of all payments due hereunder. Glycomed shall have the
right to cause an independent, certified public accountant reasonably acceptable
to ParinGenix to audit such records to confirm Net Sales, Sublicensing Revenue,
royalties payments and other payments for any Fiscal Year ending not more than
twenty-four (24) months prior to the date of

 

8 of 19



--------------------------------------------------------------------------------

such request. Such audits may be exercised during normal business hours upon a
minimum of sixty (60) days prior written notice to ParinGenix, but no more than
frequently than once per year. Prompt adjustments shall be made by the parties
to reflect the results of such audit. Glycomed shall bear the full cost of such
audit unless such audit discloses an underpayment by ParinGenix of more than
five percent (5%) of the amount of royalty payments or other payments due under
this Agreement, in which case, ParinGenix shall bear Glycomed’s actual
out-of-pocket cost of such audit and shall promptly remit to Glycomed the amount
of any underpayment.

7.4 Late Payments. In the event that any payment due under this Agreement is not
made when due, the payment shall accrue interest from the date due at the rate
of one percent (1.0%) per month; provided, however, that in no event shall such
rate exceed the maximum legal annual interest rate. The payment of such interest
shall not limit Glycomed from exercising any other rights it may have as a
consequence of the lateness of any payment. Glycomed shall be reimbursed for all
of its actual out-of-pocket costs of collection, including reasonable attorney
fees, to collect any unpaid amounts due to Glycomed.

8. Term and Termination of Agreement.

8.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and continue on a Licensed Product by Licensed Product and
country by country located within the Territory basis until the expiration of
the last Royalty Term for any Licensed Product with respect to which ParinGenix
has the License, unless otherwise terminated earlier as provided for under the
terms of the Agreement.

8.2 Mutual Termination for Breach. Either party may terminate this Agreement
effective upon thirty (30) days prior written notice of termination to the other
party, if such other party materially breaches this Agreement and does not cure
such breach within sixty (60) days after receiving a notice of breach of this
Agreement.

8.3 Other Mutual Termination Rights. This Agreement and the license granted
hereunder will terminate immediately in the event that: (a) a party seeks
liquidation, reorganization, dissolution or winding-up of itself, is insolvent
or evidence exists as to its insolvency, or such party makes any general
assignment for the benefit of its creditors; (b) a petition is filed by or
against a party, or any proceeding is initiated by or against such party, or any
proceeding is initiated against such party as a debtor, under any bankruptcy or
insolvency law, unless the laws then in effect void the effectiveness of this
provision; (c) a receiver, trustee, or any similar officer is appointed to take
possession, custody, or control of all or any part of a party’s assets or
property; or (d) a party adopts any resolution of its Board of Directors or
stockholders for the purpose of effecting any of the foregoing.

8.4 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Licensor are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The parties agree that ParinGenix, as licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code. The parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against Glycomed under the
U.S. Bankruptcy Code, ParinGenix

 

9 of 19



--------------------------------------------------------------------------------

shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in its possession, shall be
promptly delivered to it (a) upon any such commencement of a bankruptcy
proceeding upon their written request therefore, unless Glycomed elects to
continue to perform all of its obligations under this Agreement or (b) if not
delivered under (a) above, following the rejection of this Agreement by or on
behalf of Glycomed upon written request therefore by ParinGenix.

8.5 No Limitation on Remedies. The provisions under which this Agreement may be
terminated will be in addition to any and all other legal remedies which either
party may have for the enforcement of any and all terms hereof, and do not in
any way limit any other legal remedy such party may have.

8.6 Effect of Termination. Subject to Section 8.5 above, termination of this
Agreement will terminate all rights and licenses granted to ParinGenix under
this Agreement and any and all Sublicenses will be immediately and automatically
assigned to Glycomed. Termination of this Agreement will not relieve either
party from any financial obligation to the other party arising from this
Agreement and that accrues prior to termination, or from performing according to
any and all other provisions of this Agreement that survive termination.

8.7 Final Royalty Report. Within ninety (90) days of termination of this
Agreement, ParinGenix shall submit a final royalty report. Any royalty payments
due to Glycomed will become immediately due and payable upon termination.

9. Notices. All notices or other communications that are required or permitted
hereunder shall be in writing and delivered personally, sent by telecopier (and
promptly confirmed by personal delivery or overnight courier), or sent by
nationally-recognized overnight courier, addressed as follows:

 

In the case of ParinGenix:

  

Stephen Marcus, M.D.

President and CEO

ParinGenix, Inc.

1792 Bell Tower Lane

Weston, FL 33326

  

In the case of Glycomed

  

ATTN: General Counsel

Glycomed Incorporated

10275 Science Center Drive

San Diego, CA 92121

Facsimile No.: (858) 550-7272

  

10. Proprietary Rights. Except for Section 2 and Section 12.1, neither party
will, by performance under this Agreement, obtain any ownership interest in
Patent Rights, Know-How or any other proprietary rights or Confidential
Information of the other party.

11. Patent Marking. Subject to applicable law, ParinGenix must mark (where
practical), and must require any Sublicensee to mark, any and all material forms
of Licensed Products or

 

10 of 19



--------------------------------------------------------------------------------

packaging pertaining thereto made and sold by ParinGenix (and/or by its
Sublicensees) in the United States with an appropriate patent marking
identifying the pendency of any U.S. patent application and/or any issued U.S.
patent forming any part of Patent Rights.

12. Patent Matters.

12.1 Prosecution Matters.

(a) Glycomed shall use commercially reasonable efforts to prosecute and maintain
the Patent Rights in the Territory. In the event that Glycomed determines it is
no longer reasonable to continue the prosecution of one or more of the Patent
Rights in the Territory, then Glycomed shall so notify ParinGenix promptly in
writing. Upon receipt of any such notice by Glycomed, ParinGenix shall have the
right, but not the obligation, to support the continued prosecution or
maintenance, of such Patent Rights in the Territory, at ParinGenix’ expense. If
ParinGenix elects to continue such support, then ParinGenix shall notify
Glycomed in writing within thirty (30) days of receipt of the initial Glycomed
notice and Glycomed shall irrevocably, absolutely and unconditionally transfer
to ParinGenix all of Glycomed’s right title and interest in and to such Patent
Right (in which case such transferred Patent Rights shall no longer be deemed to
be “Patent Rights” under this Agreement). The cost of such support shall not be
creditable against further royalties on account of Net Sales generated in the
Territory. If ParinGenix elects not to continue such support then ParinGenix
shall have no further rights or obligations under this Agreement with respect to
such Patent Rights in the Territory and the license granted pursuant to Article
3 of this Agreement shall terminate with respect to such Patent Rights in the
Territory.

(b) Glycomed shall regularly provide ParinGenix with copies of all documents
filed hereunder for Patent Rights in the Territory and other material
submissions and correspondence with the patent offices, as promptly as received,
for review by ParinGenix. In addition, Glycomed shall provide ParinGenix and its
patent counsel with an opportunity to consult with Glycomed regarding the filing
and contents of any such documents, submission or response, and the timely
advice and suggestions of ParinGenix and its patent counsel shall be taken into
reasonable consideration by Glycomed and its legal counsel in connection with
such filing.

12.2 Enforcement of Patents and Trademarks.

(a) If either party considers that any Patent Rights in the Field and in the
Territory are being infringed by a third party’s activities, it shall notify the
other party and provide it with any evidence of such infringement that is
reasonably available. Upon written notice to Glycomed, ParinGenix shall have the
first right, but not the obligation, at its own expense to attempt to remove
such infringement by commercially appropriate steps, including filing an
infringement suit or taking other similar action. If required by law in order
for ParinGenix to prosecute such suit, Glycomed shall join such suit as a party,
at ParinGenix’ expense; and, in such instance, Glycomed shall be represented by
counsel chosen by ParinGenix. In the event ParinGenix fails to take commercially
appropriate steps with respect to an infringement that is likely to have a
material adverse effect on the sale of a Licensed Product in the Territory
within three (3) months following notice of such infringement, Glycomed shall

 

11 of 19



--------------------------------------------------------------------------------

have the right to do so at Glycomed’s expense; provided, however, that if
ParinGenix has commenced negotiations with an alleged infringer for
discontinuance of such infringement within such three-month period, ParinGenix
shall have an additional six (6) months to conclude its negotiations before
Glycomed may bring suit for such. The party not enforcing the applicable Patent
Rights shall provide reasonable assistance to the other party, including
providing access to relevant documents and other evidence and making its
employees available at reasonable business hours, subject to the enforcing
party’s reimbursement of any reasonable out-of-pocket expenses incurred by the
non-enforcing party. To ensure that no rights of Glycomed are compromised in any
such action, ParinGenix shall not settle any such claim, or enter into any
settlement agreement that admits that any third party product does not infringe
the Patent Rights or that any Patent Rights are invalid or unenforceable without
Glycomed’s prior written consent, which consent shall not be unreasonably
withheld, delayed, denied or conditioned.

(b) Any amounts recovered by either party pursuant to Section 12.2(a), whether
by settlement or judgment, shall be used to reimburse the parties for their
reasonable out-of-pocket expenses in making such recovery (which amounts shall
be allocated pro rata if insufficient to cover the totality of such expenses),
with any remainder being retained by or paid to ParinGenix; provided, however,
that ParinGenix shall pay to Glycomed an amount of monies or cash equivalents
received from any alleged infringer (net of any amounts applied towards expense
and cost reimbursement as set forth above) equivalent to royalties which
Glycomed would have received on Net Sales.

12.3 Infringement of Third Party Rights.

(a) In the event that a third party institutes a patent, trade secret, or other
infringement suit against ParinGenix or its Affiliates or Sublicensees during
the term of this Agreement, alleging that the research, development,
manufacture, use, or sale of the Licensed Product in the Territory infringes one
or more patent or other intellectual property rights held by such third party in
the Territory, then ParinGenix shall have the sole right to assume direction and
control of the defense of claims arising therefrom and Glycomed shall cooperate
with ParinGenix in such defense as reasonably requested.

(b) Nothing in this Section 12.3 shall prevent either party, at its own expense,
from obtaining any license or other rights from Third Parties it deems
appropriate in order to permit the full and unhindered exercise of its rights
under this Agreement.

(c) The provisions of this Section 12.3 set forth the parties’ exclusive and
sole remedies against each other in respect of the subject matter covered in
Article 12.

12.4 Hatch-Waxman.

(a) In the event either party receives notice pertaining to any patent included
within Patent Rights pursuant to the Hatch-Waxman Amendments to the Federal Food
Drug and Cosmetic Act, the Medicare Prescription Drug, Improvement and
Modernization Act or any other provision of or amendment to the Federal Food
Drug and Cosmetic Act (hereinafter, “the Act”) including but not limited to
notices from persons who have filed an Abbreviated New Drug Application (“ANDA”)
or a “paper” New Drug Application, (“paper NDA”), or in the case

 

12 of 19



--------------------------------------------------------------------------------

of an infringement of the Patent Rights as defined in Section 271(e) of Title 35
of the United States Code, such party shall notify the other party promptly but
in no event later than five (5) days after receipt of such notice.

(b) In the event of an act of infringement by a third party under the Act,
ParinGenix shall have the right, but not the obligation, to institute a patent
infringement action as provided in the Act. If required by law in order for
ParinGenix to prosecute such suit, Glycomed shall join such suit as a party, at
ParinGenix’ expense; and, in such instance, Glycomed shall be represented by
counsel chosen by Paringenix.

(c) Glycomed hereby authorizes ParinGenix to include in any NDA for a Licensed
Product, a list of patents included within Glycomed’s Patent Rights identifying
Glycomed as patent owner, and further authorizes ParinGenix to cause such
patents to be listed as appropriate in the FDA’s list of “Approved Drug Products
With Therapeutic Equivalence Evaluations” (commonly known as the “Orange Book”).

13. Representations, Warranties, Covenants and Limitations.

13.1 Representations, Warranties and Covenants. Each party hereby represents,
warrants, and covenants to the other party as of the Effective Date as follows:

(a) such party is a corporation duly organized and in good standing under the
laws of the state of its incorporation, and has full power and authority and the
legal right to own and operate its property and assets and to carry on its
business as it is now being conducted;

(b) such party (i) has the power and authority and the legal right to enter into
the Agreement and perform its obligations hereunder, and (ii) has taken all
necessary action on its part required to authorize the execution and delivery of
the Agreement and the performance of its obligations hereunder. The Agreement
has been duly executed and delivered on behalf of such party and constitutes a
legal, valid, binding obligation of such party and is enforceable against it in
accordance with its terms subject to the effects of bankruptcy, insolvency, or
other laws of general application affecting the enforcement of creditor rights
and judicial principles affecting the availability of specific performance and
general principles of equity, whether enforceability is considered a proceeding
at law or equity;

(c) such party is not aware of any pending or threatened litigation (and has not
received any communication) that alleges that such party’s activities related to
this Agreement have violated, or that by conducting the activities as
contemplated herein such party would violate, any of the intellectual property
rights of any other person;

(d) all necessary consents, approvals and authorizations of all governmental
authorities and other persons or entities required to be obtained by such party
in connection with the Agreement have been obtained; and

(e) the execution and delivery of the Agreement and the performance of such
party’s obligations hereunder (i) do not conflict with or violate any
requirement of applicable law or regulation or any provision of articles of
incorporation, bylaws or limited

 

13 of 19



--------------------------------------------------------------------------------

partnership agreement of such party, as applicable, in any material way, and
(ii) do not conflict with, violate, or breach or constitute a default or require
any consent under, any contractual obligation or court or administrative order
by which such party is bound.

13.2 Glycomed’s Representations and Warranties. Glycomed represents and warrants
to ParinGenix as of the Effective Date:

(a) it has the lawful right to grant the License and it possesses complete and
unrestricted ownership rights in the Patent Rights;

(b) it has not received any claims or threatened claims that any of the Patent
Rights, Know-How or Licensed Products violate the intellectual property rights
of any third party; and

(c) to the best of its knowledge, the Patent Rights are valid, duly issued, and
were not obtained as a result of fraud or inequitable conduct and all known
prior art was disclosed to the United States Patent and Trademark Office during
prosecution.

13.3 No Other Representations, Warranties or Covenants. Nothing in this
Agreement will be construed as:

(a) A representation, warranty, or covenant by Glycomed as to the patentability,
scope, or usefulness of the Patent Rights; or

(b) A representation, warranty, or covenant by Glycomed that anything made,
used, sold, or otherwise disposed of under any license (or subsequent
sublicense) granted in this Agreement is or will be free from infringement of
third party patents, proprietary rights, or other intellectual property rights.

13.4 DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH
PARTY DISCLAIMS ALL WARRANTIES WHATSOEVER, WITH RESPECT TO THE PATENT RIGHTS,
EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES AS TO THE MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT OF PATENT CLAIMS, ISSUED OR
PENDING, OR THAT THE MANUFACTURE, USE OR SALE OF THE LICENSED PRODUCT WILL NOT
INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER RIGHTS.

14. Indemnification.

14.1 Indemnification by ParinGenix. ParinGenix shall indemnify Glycomed,
Glycomed’s directors, officers, employees and agents (a “Glycomed Indemnified
Party”), and defend and save each of them harmless, from and against any and all
suits, investigations, claims, damages, liabilities, costs, and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
(collectively, “Losses”) arising from or occurring as a result of the
development, clinical testing, manufacture, use, or sale of a Licensed Product
by ParinGenix, its Affiliates or Sublicensees, except to the extent such Losses
arise from or occur as a result of the misconduct of a Glycomed Indemnified
Party or any breach by Glycomed under this Agreement.

 

14 of 19



--------------------------------------------------------------------------------

14.2 Mutual Indemnification. Additionally, each party shall indemnify the other
party and its directors, officers, employees and agents, and defend and save
each of them harmless, from and against any and all Losses arising from or
occurring as a result of (a) a breach by such party of this Agreement or (b) any
grossly negligent act or omission or the willful misconduct of such party.

14.3 Procedures. Each indemnified party agrees to give the indemnifying party
prompt written notice of any Losses or discovery of fact upon which such
indemnified party intends to base a request for indemnification under
Section 14.1 or 14.2. Each party shall furnish promptly to the other party
copies of all papers and official documents received in respect of any Losses.
The indemnified party shall cooperate with the indemnifying party in providing
witnesses and records necessary in the defense against any Losses. With respect
to any Losses relating solely to the payment of money damages and that will not
result in the indemnified party’s becoming subject to injunctive or other relief
or otherwise adversely affecting the business of the indemnified party in any
manner, and as to which the indemnifying party shall have acknowledged in
writing the obligation to indemnify the indemnified party hereunder, the
indemnifying party shall have the sole right to defend, settle, or otherwise
dispose of such claim, on such terms as the indemnifying party, in its sole
discretion, shall deem appropriate. The indemnifying party shall obtain the
written consent of the indemnified party, which shall not be unreasonably
withheld, prior to ceasing to defend, settling, or otherwise disposing of any
Losses if as a result thereof the indemnified party would become subject to
injunctive or other equitable relief or any remedy other than the payment of
money by the indemnifying party. The indemnifying party shall not be liable for
any settlement or other disposition of a Loss by the indemnified party that is
reached without the written consent of the indemnifying party. Except as
provided in this Section 14.3, the costs and expenses, including fees and
disbursements of counsel, incurred by any indemnified party in connection with
any claim shall be reimbursed on a Calendar Quarter basis by the indemnifying
party, without prejudice to the indemnifying party’s right to contest the
indemnified party’s right to indemnification and subject to refund in the event
the indemnifying party is ultimately held not to be obligated to indemnify the
indemnified party.

14.4 LIMITATION ON LIABILITY. IN NO EVENT SHALL EITHER PARTY OR ANY OF THEIR
AFFILIATES BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE,
ARISING OUT OF (A) THE MANUFACTURE, USE OR SALE OF ANY LICENSED PRODUCT OR
(B) ANY BREACH OF OR FAILURE TO PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, EXCEPT FOR
A PARTY’S INDEMNIFICATIONS OBLIGATIONS OR A BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS AND EXCEPT FOR PARINGENIX’ OBLIGATION TO MAKE THE PAYMENTS SET FORTH
IN SECTION 6 HEREOF, A PARTY’S TOTAL LIABILITY TO THE OTHER PARTY FOR ANY MATTER
ARISING FROM OR RELATED TO THIS AGREEMENT SHALL BE LIMITED TO THE TOTAL AMOUNT
OF FEES OWED TO GLYCOMED UNDER SECTION 6 OF THIS AGREEMENT.

 

15 of 19



--------------------------------------------------------------------------------

15. Applicable Laws.

15.1 ParinGenix will abide by all applicable federal, state, and local laws and
regulations pertaining to the development and commercialization of Licensed
Products under this Agreement.

15.2 This Agreement will be construed in accordance with, and its performance
will be governed by, the laws of the State of California, without giving effect
to the principles of conflict of laws of California.

16. Dispute Resolution. In the event of any controversy or claim arising out of,
relating to or in connection with any provision of this Agreement, the parties
shall try to settle their differences amicably between themselves first, by
referring the disputed matter to the Chief Executive Officer of Glycomed and the
Chief Executive Officer of ParinGenix. Either party may initiate such informal
dispute resolution by sending written notice of the dispute to the other party,
and, within thirty (30) days after such notice, such representatives of the
parties shall meet for attempted resolution by good faith negotiations. If the
representatives of the parties have not been able to resolve the dispute within
thirty (30) days after such negotiations, then any and all claims, disputes or
controversies arising under, out of, or in connection with this Agreement, may
be resolved by litigation in court.

17. Publicity. The parties may decide to issue press releases announcing the
execution of this Agreement and agree that each party may desire or be required
to issue subsequent press releases relating to the Agreement or activities
thereunder. ParinGenix hereby expressly agrees not to use the name of Glycomed
without Glycomed’s prior written approval (except as required by applicable law,
stock exchange rules or for any purpose described in Section 4.2). Following the
initial press releases announcing this Agreement, either party shall be free to
disclose, without the other party’s prior written consent, the existence of this
Agreement, the identity of the other party and those terms of the Agreement
which have already been publicly disclosed in accordance herewith.

18. General.

18.1 Validity of Provisions. If any provision of this Agreement will be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not be in any way affected or impaired thereby.

18.2 Waiver. No omission or delay of either party hereto in requiring due and
punctual fulfillment of the obligations of any other party hereto will be deemed
to constitute a waiver by such party of its rights to require such due and
punctual fulfillment, or of any other of its remedies hereunder.

18.3 Amendment. No amendment or modification hereof will be valid or binding
upon the parties unless it is made in writing, cites this Agreement, and signed
by duly authorized representatives of Glycomed and ParinGenix.

18.4 Assignment. This Agreement, and any rights or obligations hereunder, may
not be assigned, transferred or delegated in whole or in part by either party,
whether except with the

 

16 of 19



--------------------------------------------------------------------------------

other party’s express written approval, provided, however, that either party
may, without such consent, assign this Agreement and its rights and obligations
hereunder to an Affiliate (but only for so long as such person remains an
Affiliate of the assignor and the assignor remains liable with regard to such
assignment), to the purchaser of all or substantially all of its assets related
to the Licensed Product or the business, or to its successor entity or acquirer
in the event of a merger, consolidation or change in control of Glycomed or
ParinGenix, as the case may be. Any attempted assignment, transfer or delegation
in breach of this provision will be deemed to be void and no effect. Except as
otherwise provided, this Agreement will be binding upon and inure to the benefit
of the parties’ successors and lawful assigns.

18.5 Insurance. ParinGenix shall have and maintain such type and amounts of
liability insurance covering the development, clinical trial, manufacture,
supply, use and sale of Licensed Product as is normal and customary in the
pharmaceutical industry generally for parties similarly situated, and will upon
request provide Glycomed with a copy of its policies of insurance in this
regard, along with amendments and revisions thereto.

18.6 Headings. The headings of the several sections of this Agreement are
inserted for convenience and reference only, and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

18.7 Glycomed’s Disclaimers. Neither Glycomed, nor any of its scientists,
researchers, employees, officers, trustees or agents, assume any responsibility
for the manufacture, product specifications, sale or use of the Licensed
Products that are manufactured by or sold by ParinGenix.

18.8 No Endorsement. By entering into this Agreement, Glycomed neither directly
nor indirectly endorses any product or service provided, or to be provided, by
ParinGenix, whether directly or indirectly related to this Agreement. ParinGenix
will not state or imply that this Agreement is an endorsement by Glycomed or its
employees.

18.9 Independent Contractors. The parties hereby acknowledge and agree that each
is an independent contractor and that neither party will be considered to be the
agent, representative, master or servant of the other party for any purpose
whatsoever, and that neither party has any authority to enter into a contract,
to assume any obligation or to give warranties or representations on behalf of
the other party. Nothing in this relationship will be construed to create a
relationship of joint venture, partnership, fiduciary or other similar
relationship between the parties.

18.10 Reformation. The parties hereby agree that neither party intends to
violate any public policy, statutory or common law, rule, regulation, treaty or
decision of any government agency or executive body thereof of any country or
community or association of countries, and that if any word, sentence, paragraph
or clause or combination thereof of this Agreement is found, by a court or
executive body with judicial powers having jurisdiction over this Agreement or
any of the parties hereto, in a final, unappealable order to be in violation of
any such provision in any country or community or association of countries, such
words, sentences, paragraphs or clauses or combination will be inoperative in
such country or community or association of countries, and the remainder of this
Agreement will remain binding upon the parties hereto.

 

17 of 19



--------------------------------------------------------------------------------

18.11 Force Majeure. No liability hereunder will result to a party by reason of
delay in performance caused by force majeure, that is due to circumstances
beyond the reasonable control of the party, including, without limitation, acts
of God, fire, flood, earthquake, war, terrorism, civil unrest, labor unrest, or
shortage of or inability to obtain material or equipment; however, the payment
of royalties or other amounts due hereunder shall not be subject to this force
majeure provision.

18.12 Survival. Paragraphs 8.4, 8.5, 8.6 and 8.7 (Term and Termination of
Agreement) and 13.4; and Articles 4 (Confidentiality), 7 (Payments; Records;
Audits), 14 (Indemnification), 15 (Applicable Laws), 16 (Dispute Resolution), 17
(Publicity), 18 (General) and other provisions that by their context would
survive, will survive the termination of this Agreement.

18.13 Entire Agreement. This Agreement embodies the entire understanding of the
parties and supersedes all previous communications, representations, or
understandings, either oral or written, between the parties relating to the
subject matter hereof.

Intending to be legally bound, Glycomed and ParinGenix have executed this
Agreement, in duplicate originals but collectively evidencing only a single
contract, by their respective duly authorized officers, on the dates hereinafter
written.

 

Glycomed, Inc.

  ParinGenix, Inc.

By:

 

/s/ Charles Berkman

  By:   /s/ Stephen Marcus

Name:

 

Charles Berkman

  Name:   Stephen Marcus

Title:

 

Secretary

  Title:   President & CEO

Date:

 

June 16, 2009

  Date:   June 17, 2009

 

18 of 19



--------------------------------------------------------------------------------

ATTACHMENT A

Patent Rights as of the Effective Date

 

Country

   Patent Number   Title

[***]

   [***]   [***]

[***]

   [***]   [***]

[***]

   [***]   [***]

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

19 of 19